In Mandamus. Reported at 112 Ohio St.3d 1415, 2006-0hio-6712, 859 N.E.2d 555. On relator’s motions to adopt memorandum in support of jurisdiction filed in 2006-1552, State v. Griffin, Summit App. No. 23306, as relator’s merit brief, for damages, for reconsideration, for leave to amend complaint, for *1496relief from judgment, for summary judgment, for summary judgment and sanctions, to amend Civ.R. 19, for protective order, for official document request, for oral argument, for jury trial, for immunity determination, to compel and demand, for procedural default, and for leave to amend and appeal. Motions denied.
Cupp, J., not participating.